             Case 1:21-cv-00292-LTS Document 5 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE ANIBAL TORRES PUELLO,

                                   Plaintiff,

                       -against-
                                                                   21-CV-0292 (LTS)
U.S. EMBASSY IN SANTO DOMINGO;
                                                                  CIVIL JUDGMENT
U.S. DEPARTMENT OF STATE;
U.S. CUSTOMS AND BORDER
PROTECTION,

                                   Defendants.

          Pursuant to the order issued July 26, 2021, dismissing the action,

          IT IS ORDERED, ADJUDGED AND DECREED that the request for mandamus relief is

denied.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

          IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:      July 26, 2021
            New York, New York

                                                        /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge
